Citation Nr: 9906413	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  98-01 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.  

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1997 and February 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

In June 1997, the Board denied the veteran's claim of 
entitlement to service connection for a skin rash.  The 
veteran did not appeal the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(Court).  In October 1997 and thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that the additional evidence was not new 
and material and the current appeal on that issue ensued.


FINDINGS OF FACT

1. In a June 1997 decision, the Board denied entitlement to 
service connection for a skin rash.  

2. Evidence received subsequent to the Board's June 1997 
decision, either alone or in conjunction with evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a skin disorder.
.
3. All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to a compensable 
evaluation for bilateral hearing loss has been obtained by 
the RO.

4.  The veteran currently has Level II hearing loss in the 
right ear, and Level I hearing loss in the left ear. 


CONCLUSIONS OF LAW

1.  The June 1997 Board decision, denying entitlement to 
service connection for a skin rash, is final.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 1991).  

2.  Evidence received since the June 1997 Board decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a skin disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The schedular and extraschedular criteria for a 
compensable evaluation for hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, 4.87, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1997 BVA decision, service connection was denied 
for a skin rash on the basis that there was no competent 
medical evidence that a current skin disorder was related to 
any incident or manifestation during the veteran's active 
service.  That decision was based on evidence which included 
the veteran's service medical records and post-service VA and 
private medical records.  The evidence of record in June 1997 
showed that the veteran was treated for ringworm and other 
skin conditions in service, which were acute and transitory, 
and that, following service separation, he was treated for 
various skin disorders including hives, dermatitis, and 
folliculitis, which were not present during service, or 
related to service by a competent medical opinion.  There was 
also no post-service evidence of a diagnosis of a skin 
disorder which has been recognized by VA as associated with 
exposure to Agent Orange or other herbicides.     

The June 1997 Board decision, like all BVA decisions, is a 
final decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991).  
Only if new and material evidence is presented or secured 
with respect to a claim which has been finally disallowed may 
the claim be reopened and reviewed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

"New and material evidence" is evidence which was not 
previously of record, and which bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must not be cumulative or redundant, and it 
must, either alone or in conjunction with evidence previously 
of record, be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Court has held that a service connection claim may also 
be reopened, under 38 C.F.R. § 3.303(b), if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates a 
present disorder to that symptomatology.  Savage v. Gober, 10 
Vet. App. 488, 493 (1997).  

Following the June 1997 Board decision, which denied his 
claim, the veteran submitted additional evidence in an 
attempt to reopen the claim.  The Board notes that, in his 
substantive appeal, received in January 1998, the veteran 
indicated that he was no longer seeking service connection 
for a skin rash as secondary to Agent Orange exposure, but 
solely on a direct basis.

Initially, the Board notes that the most recent Statement of 
the Case regarding a skin rash was dated in December 1997.  
Subsequently, the items of evidence noted above were received 
by the RO, but there was no Supplemental Statement of the 
Case issued in regard to the veteran's skin disability claim. 
However, as the Statement of the Case adequately apprised the 
veteran of the laws and regulations concerning the 
requirement to submit new and material evidence in order to 
reopen a claim which was the subject of a prior final 
disallowance, and the veteran and his representative had an 
opportunity to argue, and did argue, at the hearing in 
November 1998, that they had submitted new and material 
evidence, the Board finds that a remand of this case to the 
RO for issuance of a Supplemental Statement of the Case is 
not necessary, and the veteran will not be prejudiced by the 
Board's proceeding to decide the appeal.  See 38 C.F.R. 
§ 19.31; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).. 

The pertinent, non-duplicative, evidence received subsequent 
to the June 1997 BVA decision, includes the following:  1) 
color photographs of the veteran's skin; 2) a November 1997 
statement by Howard E. Hagglund, M.D., which indicated that 
the veteran had skin rashes that would not go away, and that 
such was "quite common of those who have Agent Orange 
Syndrome;" 3) private medical records reflecting treatment 
from February 1992 to December 1996, which indicate that the 
veteran was seen for a skin rash; 4) a March 1998 VA 
dermatology record, which showed that the veteran currently 
had a skin disorder, such as chronic folliculitis; and, 5) a 
transcript from a videoconference hearing, conducted in 
November 1998, before the undersigned Acting Member of the 
Board, at which the veteran asserted that his current skin 
disorder began in service

The Board finds that the veteran's testimony and statements 
since June 1997 are not new, as he had made the same 
assertions prior to the Board's June 1997 decision.  The 
photographs submitted since June 1997 are new but are not 
material, because, while they show a current skin disorder, 
they do not relate the current disorder to the veteran's 
period of active service.  Similarly, the records of private 
and VA medical treatment in recent years are not material 
because they do not relate the current skin disorder to 
service.

The Board recognizes that the November 1997 statement from 
Dr. Hagglund indicates that the veteran had skin rashes that 
would not go away, and that such was "quite common of those 
who have Agent Orange Syndrome."  However, not only is the 
veteran no longer claiming that his skin rash is secondary to 
Agent Orange, but Dr. Hagglund's statement does not actually 
provide medical evidence, based on clinical findings, of a 
link between the veteran's current skin disorder and Agent 
Orange exposure or to any other incident or manifestation 
during the veteran's active service. (In this connection, the 
Board notes that the only skin disorders recognized by VA as 
scientifically associated with herbicide exposure are 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda, 38 C.F.R. § 3.309(e), neither of 
which was diagnosed by Dr. Hagglund.)  The Board finds that 
Dr. Hagglund's statement is not probative as to the basis of 
the Board's denial of the claim in June 1997.  

The Board acknowledges the veteran's belief that his skin 
disorder is related to his period of active service.  
Nevertheless, inasmuch as competent medical evidence on this 
point has not been presented, unsupported lay evidence, even 
if considered "new," may not serve as a predicate to reopen 
the previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995).  

Based on a review of the entire record, the Board 
acknowledges that the veteran currently has a skin disorder, 
and that he was treated for skin disorders in service.  
However, the Board finds that the record still contains no 
evidence of a link between a current skin disorder and active 
service, and the veteran has not submitted evidence of such 
significance on that issue that it must be considered in 
order to fairly adjudicate the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a). 

Furthermore, the veteran's claim has not been reopened, 
pursuant to 38 C.F.R. § 3.303(b) and Savage, because the 
additional evidence does not include competent medical 
evidence of a nexus between a current skin disorder, a 
condition observed during service, and continuous postservice 
symptomatology.

In sum, the law is clear that a veteran may only reopen a 
claim for service connection if new and material evidence is 
submitted.  In the veteran's case, such evidence would have 
to include competent medical evidence of a nexus, or link, 
between a current medical diagnosis of a skin rash and an 
incident or manifestation during active service.  No such 
evidence has been presented at this time.  Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would constitute new and material evidence 
sufficient to reopen the veteran's claim.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for a skin rash, and the reasons why his 
current attempt to reopen his claim has failed.  See Graves 
v. Brown, 9 Vet. App. 172, 173 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


II.  Increased Rating - Hearing Loss

The Board finds that the veteran's claim for a compensable 
evaluation for hearing loss is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. The veteran's entire history is reviewed 
when making a disability evaluation.  38 C.F.R. § 4.1.  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for high frequency hearing loss was 
granted by a February 1971 rating decision, and a 
noncompensable evaluation was assigned. The February 1971 
rating decision was based on evidence that included the 
veteran's service medical records, which reflected normal 
hearing upon entry into service, and mild high frequency 
hearing loss shown at discharge. Mild high frequency hearing 
loss was also shown at a post-service December 1970 VA 
examination.  

According to VA laws and regulations, assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VII; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Audiometric evaluations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  38 C.F.R. § 4.85(a).  

The most recent VA audiological examination of record was in 
January 1998.  That examination revealed average pure tone 
thresholds of 45 decibels in the right ear, and 37 decibels 
in the left ear.  Speech recognition was 84 percent for the 
right ear, and 96 percent for the left ear.  

A March 1998 private audiological report from Audiology 
Associates contains a diagnosis of mild sloping to severe 
sensorineural hearing loss of the left ear, and mild to 
severe sensorineural hearing loss for the right ear.  Speech 
recognition was reported as 88 percent for the right ear, and 
96 percent for the left ear.

Based on the recent evidence of record, the Board finds that 
the numeric designations for the January 1998 audiometric 
evaluation produce no more than a noncompensable disability 
rating for the veteran's hearing loss.  See 38 C.F.R. § 4.87, 
Table VII.  The audiometric findings are consistent with a 
Level II designation for the right ear, and a Level I 
designation for the left ear, which result in a 
noncompensable evaluation.  See 38 C.F.R. § 4.87, Tables VI, 
VII, Diagnostic Code 6100.  As such, there is no basis for 
assignment of a compensable evaluation.

The veteran has stated that he does not think that a test of 
his hearing in a soundproof booth reflects the problem he has 
in hearing sounds when there is background noise.  However, 
VA regulations require that his hearing loss disability must 
be rated on the basis of the results of approved testing 
techniques.

The veteran has also stated that he thinks that the private 
audiometric examination he received from Audiology Associates 
in March 1998 should warrant a higher rating.  However, the 
report of that test did not report the average pure tone 
decibel loss and thus may not be used for rating purposes, 
38 C.F.R. § 4.85, and, in any event, the finding by the 
private audiologist of mild bilateral sensorineural hearing 
loss at lower thresholds sloping to severe hearing loss at 
high frequencies does not appear to conflict with the 
findings at the VA examination.

The Board has considered the history of the veteran's hearing 
loss disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  
The nature of the original disability has been reviewed, as 
well as the functional impairment which may be attributed to 
the veteran's hearing loss.  However, the veteran's hearing 
loss disability does not warrant a higher schedular 
evaluation.  Should the veteran's hearing loss disability 
change in the future, he may file another claim for an 
increased evaluation for hearing loss, but at the present 
time there is no basis for a compensable evaluation.  See 
38 C.F.R. § 4.1.  

Moreover, the Board notes that there is no indication in the 
record that the schedular criteria are inadequate to evaluate 
the veteran's hearing loss disability.  In that regard, there 
is no convincing evidence of record that the veteran's 
hearing loss disability has caused marked interference with 
employment (that is, beyond that contemplated in the assigned 
evaluation), or necessitated frequent periods of 
hospitalization, or that the disability otherwise renders 
impracticable the application of the regular schedular 
standards.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. 
App. at 96; Shipwash, 8 Vet. App. at 227.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to a compensable rating for hearing 
loss, the record does not demonstrate an approximate balance 
of positive and negative evidence as to warrant resolution of 
this matter on that basis.  38 U.S.C.A. § 5107(b).



ORDER

New and material not having been submitted to reopen a claim 
of entitlement to service connection for a skin disorder, the 
appeal on that issue is denied.  

An increased (compensable) evaluation for bilateral hearing 
loss is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


- 10 -


